DETAILED ACTION
Response to Amendment
In light of the amended claims, the previous 112(b) rejection has been overcome.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 11/24/2021, the following has occurred: claims 86 and 92 have been amended; claims 63-85 and 87-91 have remained unchanged; and no new claims have been added.
Claims 63-92 are pending.
Effective Filing Date: 02/13/2015

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 112 Rejections:
Applicant amended the claims to overcome the previous 112(b) claim rejection. Accordingly, Examiner withdraws the previous 112(b) claim rejection.

35 U.S.C. 103 Rejections:
Applicant argues that the previously used Kozawa reference has a priority date which comes after the present applicant, and thus, it cannot be used as prior art for the “extracting” limitation. Examiner agrees and has provided the Fu et al. reference below to address this “extracting” limitation.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 63, 73, 78-80, 83-84, and 91-92 are rejected under 35 U.S.C. 103 as being unpatentable over “Development of Accurate Classification Method Based on the Analysis of Volatile Organic Compounds from Human Exhaled Air. J Chromatography B” to Van Berkel et al. in view of U.S. 2012/0309048 to Ratcliffe et al. further in view of U.S. 2005/0265629 to Fu et al.
As per claim 63, Van Berkel et al. teaches a method of creating a classifier indicative of a presence of a medical condition in a subject, comprising:
--receiving chromatogram data indicative of a profile of volatile organic compounds in a sample from each of a first plurality of subjects having the medical condition and a second plurality of subjects without the medical condition; (see: page 102, sections 2.1, 2.2, and 2.3.1 where chromatographic raw GC/MS output data is being received from various test subjects)
--selecting one of the chromatogram data as reference chromatogram data; (see: section 2.3.2 in particular page 103, lines 3-6 where a reference sample is selected)
--aligning the remaining chromatogram data in relation to the reference chromatogram data; (see: section 2.3.2 in particular page 103, lines 3-6 where all the samples are aligned against the reference sample)
--selecting one or more features of the chromatogram data indicative of the medical condition; (see: page 103, section 2.3.5 where the compounds (features) are selected) and
--constructing a classifier for determining a boundary between chromatogram data indicative of the medical condition and chromatogram data indicative of an absence of the medical condition (see: page 103, section 2.3.5 where the SVM demonstrates the ability to construct predictive models, thus the SVM here is constructing a predictive model (classifier). Also see: page 105, section 3.1.4, in particular page 105, col 2, line 24 - page 106, col 1, line 6 where data from smoking subjects (medical condition) is being compared to data from non-smoking subjects (absence of medical condition). Also see: Table 2 and Fig. 5).
Van Berkel et al. teaches the aforementioned claim limitations. The difference between Van Berkel et al. and the claimed invention is that while Van Berkel et al. does disclose extracting one or more features from the chromatogram data, it does not explicitly teach extracting data using a Mexican hat wavelet transform of one or more scales.
	Van Berkel et al. may not specifically teach:
1) --wherein the chromatogram data is indicative of a resistance of one or more metal oxide sensors associated with a gas chromatography column over a period of time; and
2) --extracting one or more features from the chromatogram data using a Mexican hat wavelet transform of one or more scales.

Ratcliffe et al. teaches:
1) --wherein the chromatogram data is indicative of a resistance of one or more metal oxide sensors associated with a gas chromatography column over a period of (see: paragraph [0103] where there is chromatogram data that indicates resistance of a metal sensor at time t).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein the chromatogram data is indicative of a resistance of one or more metal oxide sensors associated with a gas chromatography column over a period of time as taught by Ratcliffe et al. in the method as taught by Van Berkel et al. with the motivations of diagnosing a disease quickly and accurately by analyzing stool samples in a manner that accounts for high moisture content of samples and the presence of sulphides in samples which are damaging to sensors (see: paragraph [0005] of Ratcliffe et al.).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the chromatogram data as taught by Ratcliffe et al. for the chromatogram data as disclosed by Van Berkel et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the Van Berkel reference uses a type of chromatogram data to develop a classifier thus one can substitute the types of chromatogram data to achieve predictable results of developing a classifier based on chromatogram data. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Fu et al. teaches:
2) --extracting one or more features from the chromatogram data using a Mexican hat wavelet transform of one or more scales (see: paragraph [0027] where there are two examples of common wavelets such as the Mexican Hat wavelet. Any types of mother wavelets may be selected. Also see: paragraph [0033] where the neural networks extract relevant features from a corresponding wavelet component that is previously learned during the training process. Also see: paragraph [0035] where chromatograms are treatable using the current method).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) extract one or more features from the chromatogram data using a Mexican hat wavelet transform of one or more scales as taught by Fu et al. in the method as taught by Van Berkel et al. and Ratcliffe et al. in combination with the motivation(s) of recovering valuable information which may be otherwise lost to high levels of noise (see: paragraph [0007] of Fu et al.).

As per claim 73, Van Berkel et al., Ratcliffe et al., and Fu et al. in combination teach the method of claim 63, see discussion of claim 63. Van Berkel et al. further teaches wherein the one or more features of the chromatogram data indicative of the medical condition are selected using a selection algorithm based upon random forest (see: page 103, section 2.3.5, last sentence where there is a random forest classifier).

As per claim 78, Van Berkel et al., Ratcliffe et al., and Fu et al. in combination teach the method of claim 63, see discussion of claim 63. Van Berkel et al. further wherein the classifier is constructed according to one of: linear discriminant analysis (LDA); partial least squares (PLS); random forest; k-nearest neighborhood (KNN); support vector machine (SVM) with radial basis function kernel (SVMRadial); SVM with linear basis function kernel (SVMLinear); and SVM with polynomial basis function kernel (SVMPoly) (see: page 103, section 2.3.5 where there is an SVM).

As per claim 79, Van Berkel et al. teaches a method of determining a presence of a medical condition in a subject, comprising:
--receiving chromatogram data indicative of a profile of volatile organic compounds in a sample from the subject; (see: page 102, sections 2.1, 2.2, and 2.3.1 where chromatographic raw GC/MS output data is being received from various test subjects)
--aligning the chromatogram data with reference chromatogram data; (see: section 2.3.2 in particular page 103, lines 3-6 where all the samples are aligned against the reference sample) and
--determining whether the extracted features are indicative of the presence of a medical condition in the subject using a classifier, (see: page 103, section 2.3.5 where the SVM demonstrates the ability to construct predictive models. The predictive models (classifier) determined the presence or absence of a medical condition. Also see: page 105, section 3.1.4, in particular page 105, col 2, line 24 - page 106, col 1, line 6 where data from smoking subjects (medical condition) is being compared to data from non-smoking subjects (absence of medical condition). Also see: Table 2 and Fig. 5) wherein the classifier is constructed according to one of: linear discriminant analysis (LDA); partial least squares (PLS); random forest; k-nearest neighborhood (KNN); support vector machine (SVM) with radial basis function kernel (SVMRadial); SVM with linear basis function kernel (SVMLinear); and SVM with polynomial basis function kernel (SVMPoly) (see: page 103, section 2.3.5 where there is an SVM).
Van Berkel et al. teaches the aforementioned claim limitations. The difference between Van Berkel et al. and the claimed invention is that while Van Berkel et al. does disclose extracting one or more features from the chromatogram data, it does not explicitly teach extracting data using a Mexican hat wavelet transform of one or more predetermined scales.
	Van Berkel et al. may not specifically teach:
1) --wherein the chromatogram data is indicative of a resistance of one or more metal oxide sensors associated with a gas chromatography column over a period of time; and
2) --extracting one or more predetermined features from the chromatogram data using a Mexican hat wavelet transform of one or more predetermined scales.

Ratcliffe et al. teaches:
1) --wherein the chromatogram data is indicative of a resistance of one or more metal oxide sensors associated with a gas chromatography column over a period of time (see: paragraph [0103] where there is chromatogram data that indicates resistance of a metal sensor at time t).
1) wherein the chromatogram data is indicative of a resistance of one or more metal oxide sensors associated with a gas chromatography column over a period of time as taught by Ratcliffe et al. in the method as taught by Van Berkel et al. with the motivations of diagnosing a disease quickly and accurately by analyzing stool samples in a manner that accounts for high moisture content of samples and the presence of sulphides in samples which are damaging to sensors (see: paragraph [0005] of Ratcliffe et al.).

Fu et al. teaches:
2) --extracting one or more predetermined features from the chromatogram data using a Mexican hat wavelet transform of one or more predetermined scales (see: paragraph [0027] where there are two examples of common wavelets such as the Mexican Hat wavelet. Any types of mother wavelets may be selected. Also see: paragraph [0033] where the neural networks extract relevant features from a corresponding wavelet component that is previously learned during the training process. Also see: paragraph [0035] where chromatograms are treatable using the current method).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) extract one or more predetermined features from the chromatogram data using a Mexican hat wavelet transform of one or more predetermined scales as taught by Fu et al. in the method as taught by Van Berkel et al. and Ratcliffe et al. in (see: paragraph [0007] of Fu et al.).

As per claim 80, Van Berkel et al., Ratcliffe et al., and Fu et al. in combination teach the method of claim 79, see discussion of claim 79. Van Berkel et al. further teaches wherein the determining whether the extracted features are indicative of the presence of the medical condition in the subject is based upon values of the extracted features (see: page 105, section 3.1.4, in particular page 105, col 2, line 24 - page 106, col 1, line 6. Also see: Table 2 and Fig. 5).

As per claim 83, Van Berkel et al., Ratcliffe et al., and Fu et al. in combination teach the method of claim 79, see discussion of claim 79. Van Berkel et al. further teaches wherein the reference chromatogram data is selected in a method of creating the classifier (see: page 103, sections 2.3.2 and 2.3.3 where reference files are chosen based on the overall quality of the measurement. The reference file here is selected during the method).

As per claim 84, Van Berkel et al., Ratcliffe et al., and Fu et al. in combination teach the method of claim 79, see discussion of claim 79. Van Berkel et al. further teaches wherein the reference chromatogram data is chromatogram data associated with a predetermined identifier (see: page 103, sections 2.3.2 and 2.3.3 where reference files are chosen based on the overall quality of the measurement. The reference file here is data associated with the overall quality of the measurement (the predetermined identifier)).

As per claim 91, Van Berkel et al., Ratcliffe et al., and Fu et al. in combination teaches the method of claim 63, see discussion of claim 63. Ratcliffe et al. further teaches a non-transitory computer-readable medium comprising instructions which, when executed by a computer, is arranged to perform a method according to claim 63 (see: paragraph [0077] where there is a storage device).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 63, and incorporated herein.

As per claim 92, Van Berkel et al. teaches an apparatus arranged to create a classifier indicative of a presence of a medical condition in a subject, wherein the apparatus is arranged to receive from a sensing unit chromatogram data indicative of a profile of volatile organic compounds in a sample from each of a first plurality of subjects having the medical condition and a second plurality of subjects without the medical condition; (see: page 102, sections 2.1, 2.2, and 2.3.1 where chromatographic raw GC/MS output data is being received from various test subjects) Amendment dated May 24, 2021
--the apparatus comprising a processing unit and a memory unit storing computer executable instructions which, when executed by the processing unit, cause the processing unit (see: page 103, 2.3.5 “Classification model” where there is an SVM which is a computer) to:
--select one of the chromatogram data as reference chromatogram data; (see: section 2.3.2 in particular page 103, lines 3-6 where a reference sample is selected)
--align the remaining chromatogram data in relation to the reference chromatogram data, (see: section 2.3.2 in particular page 103, lines 3-6 where all the samples are aligned against the reference sample)
--select one or more features of the chromatogram data indicative of the medical condition, (see: page 103, section 2.3.5 where the compounds (features) are selected) and
--construct a classifier for determining a boundary between chromatogram data indicative of the medical condition and chromatogram data indicative of an absence of the medical condition (see: page 103, section 2.3.5 where the SVM demonstrates the ability to construct predictive models, thus the SVM here is constructing a predictive model (classifier). Also see: page 105, section 3.1.4, in particular page 105, col 2, line 24 - page 106, col 1, line 6 where data from smoking subjects (medical condition) is being compared to data from non-smoking subjects (absence of medical condition). Also see: Table 2 and Fig. 5).
Van Berkel et al. teaches the aforementioned claim limitations. The difference between Van Berkel et al. and the claimed invention is that while Van Berkel et al. does disclose extracting one or more features from the chromatogram data, it does not explicitly teach extracting data using a Mexican hat wavelet transform of one or more scales.
1) --wherein the chromatogram data is indicative of a resistance of one or more metal oxide sensors associated with a gas chromatography column over a period of time; and
2) --extract one or more features from the chromatogram data using a Mexican hat wavelet transform of one or more scales.

Ratcliffe et al. teaches:
1) --wherein the chromatogram data is indicative of a resistance of one or more metal oxide sensors associated with a gas chromatography column over a period of time (see: paragraph [0103] where there is chromatogram data that indicates resistance of a metal sensor at time t).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein the chromatogram data is indicative of a resistance of one or more metal oxide sensors associated with a gas chromatography column over a period of time as taught by Ratcliffe et al. in the apparatus as taught by Van Berkel et al. with the motivations of diagnosing a disease quickly and accurately by analyzing stool samples in a manner that accounts for high moisture content of samples and the presence of sulphides in samples which are damaging to sensors (see: paragraph [0005] of Ratcliffe et al.).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the chromatogram data as taught by Ratcliffe et al. for the chromatogram data as disclosed by Van Berkel et al. since each individual element and its function are shown in the prior art, with the 

Fu et al. teaches:
2) --extract one or more features from the chromatogram data using a Mexican hat wavelet transform of one or more scales (see: paragraph [0027] where there are two examples of common wavelets such as the Mexican Hat wavelet. Any types of mother wavelets may be selected. Also see: paragraph [0033] where the neural networks extract relevant features from a corresponding wavelet component that is previously learned during the training process. Also see: paragraph [0035] where chromatograms are treatable using the current method).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) extract one or more features from the chromatogram data using a Mexican hat wavelet transform of one or more scales as taught by Fu et al. in the apparatus as taught by Van Berkel et al. and Ratcliffe et al. in combination with the motivation(s) of recovering valuable information which may be otherwise lost to high levels of noise (see: paragraph [0007] of Fu et al.).

Claims 64-67 and 81-82 are rejected under 35 U.S.C. 103 as being unpatentable over “Development of Accurate Classification Method Based on the Analysis of Volatile Organic Compounds from Human Exhaled Air. J Chromatography B” to Van Berkel et al. in view of U.S. 2012/0309048 to Ratcliffe et al. further in view of U.S. 2005/0265629 to Fu et al. as applied to claims 63 and 79, further in view of “Automated alignment of one-dimensional chromatographic fingerprints” to Daszykowski et al.
As per claim 64, Van Berkel et al., Ratcliffe et al., and Fu et al. in combination teach the method of claim 63, see discussion of claim 63. The combination may not further, specifically teach wherein the selecting the reference chromatogram data comprises:2Application No. 15/550,734Docket No.: UPL-001
1) --Preliminary Amendmentdetermining a correlation coefficient between each of a first plurality of chromatogram data; and
2) --selecting chromatogram data having a highest positive correlation coefficient as the reference chromatogram data.

Daszykowski et al. teaches:
--wherein the selecting the reference chromatogram data comprises:2Application No. 15/550,734Docket No.: UPL-001
1) --Preliminary Amendmentdetermining a correlation coefficient between each of a first plurality of chromatogram data; (see: page 6129, section 2.1) and
2) --selecting chromatogram data having a highest positive correlation coefficient as the reference chromatogram data (page 6129, section 2.1 where the signal alignment is being selected where the overall correlation coefficient between the profile signal (the selected chromatogram data) and the target (reference signal) is maximized).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) Preliminary Amendmentdetermine a correlation coefficient between each of a first plurality of chromatogram data and 2) select chromatogram data having a highest positive correlation coefficient as the reference chromatogram data as taught by Daszykowski et al. in the method as taught by Van Berkel et al., Ratcliffe et al., and Fu et al. in combination with the motivation(s) of correcting linear and non-linear peak shifts quickly (see: page 6128, col 1, lines 21-24).

As per claim 65, Van Berkel et al., Ratcliffe et al., Fu et al., and Daszykowski et al. in combination teach the method of claim 64, see discussion of claim 64. Daszykowski et al. further teaches:
--the correlation coefficient is determined between each of the first plurality of chromatogram data at each of a plurality of sample points within a predetermined shift window; (see: page 6131, section 4.2, lines 5-11 where a successful signal alignment requires dividing a signal into a sufficient number of sections. Also see: paragraphs 4 and 5 on page 6130 where there predetermined shift window is changing from 4 to 15. Also see: page 6131, section 4.2, paragraph 5) and
--the selecting the chromatogram data comprises selecting a shift interval of the chromatogram data having a highest positive correlation coefficient (see: page 6131, section 4.2, 5th paragraph).


As per claim 66, Van Berkel et al., Ratcliffe et al., Fu et al., and Daszykowski et al. in combination teach the method of claim 65, see discussion of claim 65. Daszykowski et al. further teaches wherein remaining chromatogram data is aligned in relation to the sample point of the reference chromatogram data having the highest positive correlation coefficient (see: page 6128, section 2 where there is peak alignment occurring. Thus, all of the other points of the graph apart from the reference points are being shifted. Also see: page 6131, section 4.2, 5th paragraph).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 64, and incorporated herein.

As per claim 67, Van Berkel et al., Ratcliffe et al., Fu et al., and Daszykowski et al. in combination teach the method of claim 64, see discussion of claim 64. Daszykowski et al. further teaches wherein the correlation coefficient is a Pearson product-moment correlation coefficient (see: page 6129, section 2.2, 2nd paragraph where there is a Pearson’s correlation coefficient that is used to evaluate quality of alignment).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 64, and incorporated herein.

As per claim 81, Van Berkel et al., Ratcliffe et al., and Fu et al. in combination teach the method of claim 79, see discussion of claim 79. The combination may not further, specifically teach wherein the aligning the chromatogram data comprises:
1) --determining a correlation coefficient between the chromatogram data and the reference chromatogram data at each of a plurality of sample points within a predetermined shift window; and5Application No. 15/550,734Docket No.: UPL-001
2) --Preliminary Amendmentaligning the chromatogram data to the reference chromatogram data at a sample point time having a greatest correlation coefficient.

Daszykowski et al. teaches:
--wherein the aligning the chromatogram data comprises:
1) --determining a correlation coefficient between the chromatogram data and the reference chromatogram data at each of a plurality of sample points within a predetermined shift window; (see: page 6129, section 2.1. Also see: page 6131, section 4.2, lines 5-11 where a successful signal alignment requires dividing a signal into a sufficient number of sections. Also see: paragraphs 4 and 5 on page 6130 where there predetermined shift window is changing from 4 to 15. Also see: page 6131, section 4.2, paragraph 5) and5Application No. 15/550,734Docket No.: UPL-001
2) --Preliminary Amendmentaligning the chromatogram data to the reference chromatogram data at a sample point time having a greatest correlation coefficient (page 6129, section 2.1 where the signal alignment is being selected where the overall correlation coefficient between the profile signal (the selected chromatogram data) and the target (reference signal) is maximized. Also see: page 6131, section 4.2, 5th paragraph).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 64, and incorporated herein.

As per claim 82, Van Berkel et al., Ratcliffe et al., Fu et al., and Daszykowski et al. in combination teach the method of claim 81, see discussion of claim 81. Daszykowski et al. further teaches wherein the correlation coefficient is a Pearson's coefficient (see: page 6129, section 2.2, 2nd paragraph where there is a Pearson’s correlation coefficient that is used to evaluate quality of alignment).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 64, and incorporated herein.

Claims 68-71 and 85-86 are rejected under 35 U.S.C. 103 as being unpatentable over “Development of Accurate Classification Method Based on the Analysis of Volatile Organic Compounds from Human Exhaled Air. J Chromatography B” to Van Berkel et al. in view of U.S. 2012/0309048 to Ratcliffe et al. further in view of U.S. 2005/0265629 to Fu et al. as applied to claims 63 and 79, and further in view of “Improved peak detection in mass spectrum by incorporating continuous wavelet transform-based pattern matching” to Du et al.
As per claim 68, Van Berkel et al., Ratcliffe et al., and Fu et al. in combination teaches the method of claim 63, see discussion of claim 63. The combination may not further, specifically teach wherein the extracting of the one or more features from the chromatogram data comprises determining a coefficient for the chromatogram data at each of plurality of scales of the Mexican hat wavelet.

Du et al. teaches
--wherein the extracting of the one or more features from the chromatogram data comprises determining a coefficient for the chromatogram data at each of plurality of scales of the Mexican hat wavelet (see: page 2059, col 1, lines 1-13 of the “Results” section where 2DCWT coefficients have been determined. Also see: page 2060, col 1, lines 28-43).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the extracting of the one or more features from the chromatogram data comprises determining a coefficient for the chromatogram data at each of plurality of scales of the Mexican hat wavelet as taught by Du et al. in the method as taught by Van Berkel et al., Ratcliffe et al., and Fu et al. in combination with the motivation(s) of correcting the data before attempting peak detection to improve the results of the detection (see: abstract on page 2059 of Du et al.).

As per claim 69, Van Berkel et al., Ratcliffe et al., and Fu et al. in combination teaches the method of claim 68, see discussion of claim 68. The combination may not further, specifically teach wherein the plurality of scales are between upper and lower limits.

Du et al. teaches
(see: page 2060, section 2.1 where the DWT operates over scales and positions based on the power of two (an integer). Also see: page 2061, section 2.3 where N is the number of scales and n = 1 is the smallest scale row).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 68, and incorporated herein.

As per claim 70, Van Berkel et al., Ratcliffe et al., and Fu et al. in combination teaches the method of claim 69, see discussion of claim 69. The combination may not further, specifically teach wherein the coefficient is determined at each integer scale between the upper and lower limits.

Du et al. teaches
--wherein the coefficient is determined at each integer scale between the upper and lower limits (see: page 2060, section 2.1 where the DWT operates over scales and positions based on the power of two (an integer). Also see: page 2061, section 2.3 where N is the number of scales and n = 1 is the smallest scale row).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 68, and incorporated herein.

As per claim 71, Van Berkel et al., Ratcliffe et al., and Fu et al. in combination teaches the method of claim 68, see discussion of claim 68. The combination may not selecting one of the plurality of scales as a best match for the chromatogram data.

Du et al. teaches:
--selecting one of the plurality of scales as a best match for the chromatogram data (see: page 2060, col 2, last paragraph where the peak width is found after the best fit scale is determined).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 68, and incorporated herein.

As per claim 85, Van Berkel et al., Ratcliffe et al., and Fu et al. in combination teaches the method of claim 79, see discussion of claim 79. The combination may not further, specifically teach wherein the extracting one or more predetermined features comprises:
--obtaining data indicative of a scale of the Mexican hat wavelet transform; and
--converting the chromatogram data to a modulus of wavelet coefficients using the scale of the Mexican hat wavelet transform.

Du et al. teaches
--wherein the extracting one or more predetermined features comprises:
--obtaining data indicative of a scale of the Mexican hat wavelet transform; (see: page 2060, section 2.1 where scale data is being obtained and used to determine coefficients) and
(see: page 2060, col 1, lines 28-43. Also see: page 2060, section 2.1).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 68, and incorporated herein.

As per claim 86, Van Berkel et al., Ratcliffe et al., and Fu et al. in combination teaches the method of claim 79, see discussion of claim 79. The combination may not further, specifically teach comprising obtaining feature information indicative of the one or more predetermined features to be extracted.

Du et al. teaches:
--comprising obtaining feature information indicative of the one or more predetermined features to be extracted (see: section 2.1 on page 2060 where there is feature extraction based on DWT and CWT. The feature information here is being obtain via use of the DWT/CWT (model that has one or more predetermined features to be extracted)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 68, and incorporated herein.

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over “Development of Accurate Classification Method Based on the Analysis of Volatile Organic Compounds from Human Exhaled Air. J Chromatography B” to Van Berkel et “Improved peak detection in mass spectrum by incorporating continuous wavelet transform-based pattern matching” to Du et al. as applied to claim 71, and further in view of U.S. 2007/0055151 to Shertukde et al.
As per claim 72, Van Berkel et al., Ratcliffe et al., Fu et al., and Du et al. in combination teach the method of claim 71, see discussion of claim 71. The combination may not further, specifically teach wherein the scale is selected as a best match based on an accuracy of a validation process.

Shertukde et al. teaches:
--wherein the scale is selected as a best match based on an accuracy of a validation process (see: paragraph [0109] where there is a validation process that may be performed that increases the likelihood that the accuracy of the sensor placement is high).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the scale is selected as a best match based on an accuracy of a validation process as taught by Shertudke et al. in the method as taught by Van Berkel et al., Ratcliffe et al., Fu et al., and Du et al. in combination with the motivations of ensuring that the wavelet admissibility criteria are satisfied (see: paragraph [0085] of Shertukde et al.).

Claims 74 and 89-90 are rejected under 35 U.S.C. 103 as being unpatentable over “Development of Accurate Classification Method Based on the Analysis of Volatile Organic Compounds from Human Exhaled Air. J Chromatography B” to Van Berkel et al. in view of U.S. 2012/0309048 to Ratcliffe et al. further in view of U.S. 2005/0265629 to Fu et al. as applied to claim 73, and further in view of “Spatial Sign Pre-Processing: A Simple Way To Impart Moderate Robustness to Multivariate Estimators” to Serneels et al.
As per claim 74, Van Berkel et al., Ratcliffe et al., and Fu et al. in combination teach the method of claim 73, see discussion of claim 73. Ratcliffe et al. teaches chromatogram data (see: paragraph [0100] where there is chromatogram data).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 63, and incorporated herein.
The combination may not further specifically teach wherein in said algorithm one or more features of the data are selected which, when omitted, lead to a loss of accuracy.

Serneels et al. teaches:
--wherein in said algorithm one or more features of the data are selected which, when omitted, lead to a loss of accuracy (see: page 1403, 1st paragraph where there is variable selection, such that only a few variables are left which optimally carry enough relevant information such that the predictand can be predicted with satisfactory accuracy. Features here are being selected based on whether they provide satisfactory accuracy, thus when those features are omitted, it leads to a loss in accuracy).
(see: Abstract on page 1402 of Serneels et al.).

As per claim 89, Van Berkel et al., Ratcliffe et al., and Fu et al. in combination teach the method of claim 79, see discussion of claim 79. Ratcliffe et al. teaches chromatogram data (see: paragraph [0100] where there is chromatogram data).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 63, and incorporated herein.
The combination may not further specifically teach comprising applying a SpatialSign transformation process to the data.

Serneels et al. teaches:
--comprising applying a SpatialSign transformation process to the data (see: paragraph 2 of page 1403 where there is a SpatialSign transformation applied to a data set).
One of ordinary skill at the time of the invention was filed would have found it obvious to comprise applying a SpatialSign transformation process to the data as taught by Serneels in the method as taught by Van Berkel et al., Ratcliffe et al., and Fu et al. in (see: Abstract on page 1402 of Serneels et al.).

As per claim 90, Van Berkel et al., Ratcliffe et al., and Fu et al. in combination teach the method of claim 79, see discussion of claim 79. Ratcliffe et al. teaches chromatogram data (see: paragraph [0100] where there is chromatogram data).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 63, and incorporated herein.
The combination fails to further specifically teach comprising combining the data with pre-processed data.

Serneels et al. teaches:
--comprising combining the data with pre-processed data (see: page 1404, last paragraph left column to 1st paragraph on the right column. The pre-processed data (spatial sign covariance matrix) is being combined with the data).
One of ordinary skill at the time of the invention was filed would have found it obvious to comprising combining the data with pre-processed data as taught by Serneels in the method as taught by Van Berkel et al., Ratcliffe et al., and Fu et al. in combination with the motivation(s) of ensuring that the calibration procedure as a whole is robust (see: Abstract on page 1402 of Serneels et al.).

Claims 75-76 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over “Development of Accurate Classification Method Based on the Analysis of Volatile Organic Compounds from Human Exhaled Air. J Chromatography B” to Van Berkel et al. in view of U.S. 2012/0309048 to Ratcliffe et al. further in view of U.S. 2005/0265629 to Fu et al. as applied to claim 63, further in view of U.S. Patent No. 5,885,841 to Higgs et al.
As per claim 75, Van Berkel et al., Ratcliffe et al., and Fu et al. in combination teach the method of claim 63, see discussion of claim 63. The combination may not further, specifically teach transforming a range of the chromatogram data.

Higgs et al. teaches:
--transforming a range of the chromatogram data (see: column 18, lines 5-9 where the thresholds can be changed, thus the range is changing).
One of ordinary skill at the time of the invention was filed would have found it obvious to transform a range of the chromatogram data as taught by Higgs et al. in the method as taught by Van Berkel et al., Ratcliffe et al., and Fu et al. in combination with the motivation(s) of removing high frequency noise (see: col 18, lines 5-17 of Higgs et al.).

As per claim 76, Van Berkel et al., Ratcliffe et al., Fu et al., and Higgs et al. in combination teach the method of claim 75, see discussion of claim 75. Higgs et al. further teaches wherein the range transformation is applied to set the values of the chromatogram data to be in a predetermined range (see: column 18, lines 5-9 where the data is being set to be within computed noise threshold).


As per claim 87, Van Berkel et al., Ratcliffe et al., and Fu et al. in combination teach the method of claim 79, see discussion of claim 79. The combination may not further, specifically teach transforming a range of the chromatogram data.

Higgs et al. teaches:
--transforming a range of the chromatogram data (see: column 18, lines 5-9).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 75, and incorporated herein.

Claims 77 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over “Development of Accurate Classification Method Based on the Analysis of Volatile Organic Compounds from Human Exhaled Air. J Chromatography B” to Van Berkel et al. in view of U.S. 2012/0309048 to Ratcliffe et al. further in view of U.S. 2005/0265629 to Fu et al. further in view of U.S. Patent No. 5,885,841 to Higgs et al. as applied to claim 75, further in view of “Evaluation of a gas sensor array and pattern recognition for the identification of bladder cancer from urine headspace” to Weber et al.
As per claim 77, Van Berkel et al., Ratcliffe et al., Fu et al., and Higgs et al. in combination teach the method of claim 75, see discussion of claim 75. Ratcliffe et al. teaches chromatogram data (see: paragraph [0100] where there is chromatogram data).

The combination may not further specifically teach:
1) --wherein the range of the data is transformed according to the equation:
                
                    
                        
                            x
                        
                        
                            t
                        
                    
                    =
                    
                        
                            (
                            x
                            -
                            m
                            i
                            n
                            ⁡
                            (
                            x
                            )
                            )
                        
                        
                            (
                            
                                
                                    max
                                
                                ⁡
                                
                                    
                                        
                                            x
                                        
                                    
                                
                            
                            -
                            m
                            i
                            n
                            ⁡
                            (
                            x
                            )
                            )
                        
                    
                
            
where a transformed value xt at each time point of the data where x is a data value of the data and min(x) and max(x) are minimum and maximum value of the data.

Weber et al. teaches:
1) --wherein the range of the data is transformed according to the equation:
                
                    
                        
                            x
                        
                        
                            t
                        
                    
                    =
                    
                        
                            (
                            x
                            -
                            m
                            i
                            n
                            ⁡
                            (
                            x
                            )
                            )
                        
                        
                            (
                            
                                
                                    max
                                
                                ⁡
                                
                                    
                                        
                                            x
                                        
                                    
                                
                            
                            -
                            m
                            i
                            n
                            ⁡
                            (
                            x
                            )
                            )
                        
                    
                
            
where a transformed value xt at each time point of the data where x is a data value of the data and min(x) and max(x) are minimum and maximum value of the data (see: page 360, “Data analysis” section, 3rd equation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the above-mentioned equation as taught by Weber et al. for how the range data is transformed as disclosed by Van Berkel et al., Ratcliffe et al., Fu et al., and Higgs et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Van Berkel et al., Ratcliffe et al., Fu et al., and Higgs et al. teaches transforming a range of data thus one could transform it using the equation above to obtain predictable results of 

As per claim 88, Van Berkel et al., Ratcliffe et al., Fu et al., Higgs et al., and Weber et al. in combination teach the method of claim 77, see discussion of claim 77. Weber et al. further teaches wherein the range transformation is applied to set the values of the chromatogram data to be in a predetermined range (see: page 360, “Data analysis” section, 3rd equation where there is a predetermined range between 0 and 1).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 77, and incorporated herein.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner would like to cite U.S. Patent No. 7,736,905 to Roder et al. as an additional, relevant reference. It is similar to Van Berkel in that it uses extracted data to generate a classifier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626